Title: To James Madison from Peter Stirling, 29 April 1802 (Abstract)
From: Stirling, Peter
To: Madison, James


29 April 1802, Barcelona. “It is Publickly Said here, and I observe the Board of Health begin to take measures, for avoyding an introduction in this Country, of a Pestilential, Epidemical, Disorder, that has of late broke out, and rages in Oran, on the Barbary Shore. Said Board of Health is officially informed, of that reigning malady there, that it dayly Sweeps, great numbers of People off. The Summer Season coming on is much to be dreaded. In this Country Health is enjoyed as fully as ever.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 1 p.; marked “Copy.” In a brief note to JM also dated 29 Apr. 1802 (ibid.; filed at the end of 1802), Stirling enclosed a copy (misdated 1802) of his 19 Dec. 1801 dispatch.



   
   A full transcription of this document has been added to the digital edition.

